DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status
2. 	This action is responsive to the request for continued examination application filed on 6/9/2021. Claims 1-15 are presented for examination. 

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2021 has been entered.

Response to Arguments
4.	Applicant's arguments filed 6/9/2021 have been fully considered but they are not persuasive. 	 

	 In view of amendment, the reference of Chang has been added to reject the new limitation to independent claims 1 and 12

Applicant further argues that Vinas is completely silent on the way alignment is performed in the present invention, i.e., perform a perspective transformation of the second image using the first set of four corner coordinates and a color intensity of the second light region to get a second set of four corner coordinates in a coordinate plane of a projector which is further based on first and second areas corresponding to the first light and second light source and also on the different resolution of each light source.  However claim 1 does not recite “perform a perspective transformation…based on first and second areas corresponding to the first light and second light source. The claim simply recite “using the first set of four corner coordinates and a resolution of the second light region:.  The first set of four corner coordinates is the four corner coordinates of the touch mat, not first light source.  In other hand, Vinas clearly teaches perform a perspective transformation (e.g., homography or align transformation; [0026]) of the second image (projected region of interest 210 ) using the first set of four corner coordinates (corner coordinates 318a-d of touch mat 218) and a color intensity of the second light region to get a second set of four corner coordinates in a coordinate plane of a projector (i.e. transformation of Vinas using color intensities and four corner coordinates to adjust setting of region of interest 210 reflected on to touch mat 218; see [0024-0027]).  Vinas uses color intensities and corner 
Applicant also argues that “the techniques used for alignments in Vinas  are different from the present invention as Vinas does not utilize a second light area and the resolution of the second area “  Examiner respectfully disagrees since Vinas [0026] teaches that “upon detecting the corners 310a-d and the corners 318a-d, correspondence between the two sets of corners can be determined, based according to mapping methods, such as homography and [0027] discloses “alignment, or prospective warping, transformation is performed by GPU 108 to align the four corners of the touch mat border 118, 218 to the four corners of the projected display region of interest 110, 210.” which clearly read on  “using the first set of four corner coordinates and color intensity  of the second light region” and combining resolution of the second light region Krishnakumar of with the method of calibrating of Vinas using color intensities would meet the claimed limitation “align”
	Applicant argues that even though Kang, Mochizuki, Chang relate to the same technical filed, they do not teach or suggest alignment of a projector  with touch mat so as to eliminate unused space on the touch mat or over extension of projected images on the touch mat.  However, claims do not require “to eliminate unused space on the touch mat or over extension of projected images on the touch mat”.

Applicant argues that “none of these references rely on two light area of different sizes having different resolutions for determining the coordinates of touch mat and thereby aligning the projector with the touch mat. No combination of these reference would lead to suing mat coordinates determined using a first project area extending beyond the boundaries of the touch mat for perspective transformation of a second image” . However, none of independents claims 1, 8 and 12 recites all the citations above.  For example, claim 8 does not recite “using a first project area extending beyond the boundaries of the touch mat”, claim 1  simply recites “to get a second set of four corner coordinates of the touch mat using the second light region”; thus claim 1 relies on a one light region (i.e. second light region), not  two light area of different size. Claim 12 is similar to claim 1. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-2, 5, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnakumar et al. (US 2016/0316186 A1; hereinafter Krishnakumar) in view of Vinas et al. (WO 2016/036370 A1; hereinafter Vinas) and further in view of Chang (US 2006/0192925 A1).

Regarding claim 1, Krishnakumar (Figs. 1, 5, 8A, 8B & 16) discloses a calibration device aligning a projection area on a non-patterned touch mat without user intervention ([0065] discloses that “Cartesian and polar coordinates are depicted for the four corners of capacitive mat display 38 with a translation performed by a calibration engine 92 between the coordinate systems”. Thus, the calibration is performed by engine 92, not by a user), the calibration device comprising:
a projector (projector 36) to project a first light region comprising a first area onto (Fig. 8B, projection area 118) and extending over a border of the non-patterned touch mat (capacitive mat display 38) (extending over a border of mat 38);
a camera (camera 46) to capture a first image of the first light region (par [0009] [0076], the camera 46 captures images of desktop 56 for both a structured light infrared emitter 178 and infrared curtain emitter 138 and associates images with structured light and IR curtain functions based upon the source that emitted IR light when an image is captured); 
a processor (CPU 12) to establish a first set of four corner coordinates of the touch mat (par [0065], Cartesian and polar coordinates for the four corners of capacitive mat 38),
wherein the projector is to project a second light region comprising a second area onto the touch mat (Fig. 16, project a second light region within the mat display 38), wherein the second area (second area in Fig. 16 is within the mat display 38) is smaller than the first area (first area in Fig. 8B is outside of the mat display 38),
wherein the camera is to capture a second image of the second light region (the images projected on the mat display 38 in Fig.16 and par [0076], the camera 46 captures images of desktop 56 for both a structured light infrared emitter 178 and infrared curtain emitter 138 and associates images with structured light and IR curtain functions based upon the source that emitted IR light when an image is captured).
Krishnakumar further teaches the first set of four corner coordinates (coordinates corners of capacitive mat display 38 as disclosed in [0065]) and a resolution of the second light region (e.g. resolution of the image 1350x700 pixels as shown in Fig. 24), but does not explicitly teaches:
wherein the processor, is to:

align the first set of four corner coordinates with the second set of four corner coordinates.
Vinas (Fig. 4) teaches:
calibration device for aligning a projection area on a non-patterned touch mat without user intervention ([0027] discloses that alignment, or prospective warping, transformation is performed by GPU 108 to align the four corners of the touch mat border 118, 218 to the four corners of the projected display region of interest 110, 210”.  Thus the calibration for processing aligning is perform by GPU 108, not by a user)
wherein the processor (computing device) automatically and without user intervention (see [0026-0027]) is to:
perform a perspective transformation (e.g., homography or align transformation; [0026]) of the second image (projected region of interest 210 ) using the first set of four corner coordinates (corner coordinates 318a-d of touch mat 218) and a color intensity of the second light region to get a second set of four corner coordinates in a coordinate plane of a projector (i.e. transformation of Vinas using color intensities and four corner coordinates to adjust setting of region of interest 210 reflected on to touch mat 218; see [0024-0027]).  Vinas uses color intensities and corner coordinates instead of a resolution. However, Krishnakumar teaches identifying two different resolutions between project image and touch mat. Thus, 
align the first set of four corner coordinates with the second set of four corner coordinates (par [0026] [0027], alignment, or prospective warping, transformation is performed by GPU 108 to align the four corners of the touch mat border 118, 218 to the four corners of the projected display region of interest 110, 210. For example, a three by three dimensional matrix values are assigned to the corner positions and transformation of corner positions is performed and applied to coordinate alignment of corners 318a-d and 310a-d).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Krishnakumar with Vinas’s feature of transformation and align the first set of four corner coordinates with the second set of four corner coordinates, and therefore correct misalignment projecting image.
Krishnakumar and Vinas do not teach:
wherein the resolution of the second light region is different from a resolution of the first light region.
Chang (par [0043]) teaches:
wherein the resolution of the second light region (lowest resolution) is different from a resolution of the first light region (finer resolution) (lowest resolution is different from finer resolution). 
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Krishnakumar and Vinas with Chang’s feature of 

Regarding claim 2, Krishnakumar, Vinas and Chang disclose the calibration device of claim 1. Krishnakumar further teaches wherein the processor is to confine the second area within the borders of the touch mat (par [0079] [0080]).

Regarding claim 5, Krishnakumar, Vinas and Chang disclose the calibration device of claim 1.  Krishnakumar further teaches wherein the processor is to align the first set of four corner coordinates with the second set of four corner coordinates by calibrating a border of a projection area of the projector with the border of the touch mat (Fig. 8B, par [0069]).

Regarding claim 12, Krishnakumar (Figs. 1, 5, 8A, 8B & 16) discloses for aligning a projection area on a non-patterned touch mat, the calibration device, the non-transitory computer readable medium comprising instructions that when executed cause a processor of a computing device, without user intervention ([0065] discloses that “Cartesian and polar coordinates are depicted for the four corners of capacitive mat display 38 with a translation performed by a calibration engine 92 between the coordinate systems”.  Thus, the calibration is performed by engine 92, not by a user), to:  
(Fig. 2 with projection display arc 66 or Fig. 8B with projection area 118 and  [0069] discloses that  “a projection area 118 is defined on desktop surface 56 with Cartesian coordinates (x,y) relative to edges detected for mat display 38”. Thus, the project area 118 is set greater than a threshold which is a mat display area);
capture a first image of the non-patterned touch mat with light flashing thereon (the images projected on a projection display arc 66 or projection area 118 and par [0063] and [0079] discloses that “the camera 46 captures images of desktop 56 for both a structured light infrared emitter 178 and infrared curtain emitter 138 and associates images with structured light and IR curtain functions based upon the source that emitted IR light when an image is captured”. Also, Fig. 17 shows structured light IR and IR curtain have pulse rates which is flight flashing); 
detect spatial coordinates of four corners of the touch mat ([0065] discloses that “Cartesian and polar coordinates are depicted for the four corners of capacitive mat display 38 with a translation performed by a calibration engine 92 between the coordinate systems); 
capture a second image of the touch mat (the image projected on the mat display 38 is captured by camera 46 and par [0079] discloses that “the camera 46 captures images of desktop 56 for both a structured light infrared emitter 178 and infrared curtain emitter 138 and associates images with structured light and IR curtain functions based upon the source that emitted IR light when an image is captured”) wherein the second image comprises a projection size that is smaller than (the projection size within a mat display 38 in Fig. 16 is smaller than the projection area  66 in Fig.2 or projection area 118 in Fig 8B); 

Krishnakumar does not teach:
detect spatial coordinates of the four corners of the second image; 
calculate a homography matrix using the detected spatial coordinates of the four corners of the second image and a resolution of the second image; 
convert the spatial coordinates of the four corners of the second image to a coordinate plane of the four corners of the touch mat; 
and calibrate the projection area of the projector to the four corners of the touch mat based on the coordinate plane.

Vinas (Fig.4) teaches:
calibration device for aligning a projection area on a non-patterned touch mat without user intervention ([0027] discloses that alignment, or prospective warping, transformation is performed by GPU 108 to align the four corners of the touch mat border 118, 218 to the four corners of the projected display region of interest 110, 210”.  Thus the calibration for processing aligning is perform by GPU 108, not by a user);
detect spatial coordinates of the four corners of the second image (four corners 310 a-d of the region interest 210 are detected; see [0026]); 
calculate a homography matrix using the detected spatial coordinates of the four corners of the second image and color intensity of the second image (i.e. homography of Vinas using color intensities and four corner coordinates to adjust setting of region of interest 210 reflected on to touch mat 218; see [0025-0027]). Vinas uses color intensities and corner coordinates instead of a resolution. However, Krishnakumar teaches mapping two different resolutions between project image and touch mat (see Fig. 24). Thus, combining teach resolution of Krishnakumar to the method of calibrating of Vinas using color intensities and corner coordinates would meet the claimed limitation using four corner coordinates and resolution.
convert the spatial coordinates of the four corners of the second image (four corners 310 a-d of the region interest 210) to a coordinate plane of the four corners of the touch mat (four corners 318 a-d of the touch mat border 218); 
and calibrate the projection area of the projector to the four corners of the touch mat based on the coordinate plane (par [0026] [0027], alignment, or prospective warping, transformation is performed by GPU 108 to align the four comers of the touch mat border 118,218 to the four comers of the projected display region of interest 110, 210).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Krishnakumar with Vinas’s feature of calculating, converting and align the first set of four corner coordinates with the second set of four corner coordinates, and therefore correct misalignment projecting image.

Krishnakumar and Vinas do not teach:
wherein the resolution of the second light region is different from a resolution of the first light region.
(par [0043]) teaches:
wherein the resolution of the second light region (lowest resolution) is different from a resolution of the first light region (finer resolution) (lowest resolution is different from finer resolution). 
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Krishnakumar and Vinas with Chang’s feature of wherein the resolution of the second light region is different from a resolution of the first light region so that the projector system are geometrically calibrated to correct misalignments a cross projectors.

Regarding claim 13, Krishnakumar, Vinas and Chang disclose the non-transitory computer readable medium of claim 12. Vinas further teaches comprising instructions that when executed cause the processor to calculate another homography matrix using the detected spatial coordinates of the four corners of the touch mat and color intensity of an outputted keystone corrected image from the projector (par [0026] [0027] disclose homography mapping for two sets of coordinates system, but it is clear that another homography matrix is provided since size of the interest region 210 can be changed with different coordinates from coordinates 310a-310d depending on what image is projected on the touch mat 218). Vinas uses color intensities and corner coordinates instead of number of resolution sizes. However, Krishnakumar teaches mapping at least two different resolutions between project image and touch mat (see Fig. 24 and par [0089]). Thus, combining teach different resolution sizes of Krishnakumar with the method of calibrating of Vinas using color intensities and corner 
The motivation is same as claim 12. 

Regarding claim 14, Krishnakumar, Vinas and Chang disclose the non-transitory computer readable medium of claim 13. Vinas further teaches comprising instructions that when executed cause the processor to calculate multiple homography matrices with a corresponding number of color intensities (par [0025-0026] and same analysis as claim 13 above)
The motivation is same as claim 12. 

8.  Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnakumar in view of Vinas, Chang and further in view of Vice et al. (US 2017/0083157 A1; hereinafter Vice).

Regarding claim 3, Krishnakumar, Vinas and Chang disclose the calibration device of claim 1. However, Krishnakumar, Vinas and Chang do not teach wherein the processor is to remove portions of the second image extending beyond the second light region.
Vice (Fig. 1, par [0030]) teaches the processor (processor 120) is to remove portions of the second image extending beyond the second light region (par [0064]).
.

9.  Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnakumar  in view of Vinas, Chang and further in view of Kang et al. (WO 2016/018393; hereinafter Kang).

Regarding claim 4, Krishnakumar, Vinas and Chang disclose the calibration device of claim 1. 
However, Krishnakumar, Vinas and Chang do not teach wherein the second area is approximately 10% smaller than the first area.
Kang teaches wherein the second area is approximately 10% smaller than the first area (par [0071] and [0085] discloses the projection region covering more than 90% touch region and covering no additional region not more than 10%; and the projection region include touch region and additional boundary of touch region. Thus second area or touch region which is 10% smaller than the first area or projection region).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Krishnakumar, Vinas and Chang with Kang’s feature of wherein the second area is approximately 10% smaller than the first area, .

10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnakumar in view of Vinas, Chang and further in view of Mochizuki et al (US 2004/0061838; hereinafter Mochizuki).

Regarding claim 6, Krishnakumar, Vinas and Chang disclose the calibration device of claim 1. 
Krishnakumar, Vinas and Chang do not teach wherein the second area is trapezoid in shape.  
Mochizuki (Fig. 19) teaches the second area (203) is trapezoid in shape.	Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Krishnakumar, Vinas and Chang and Mochizuki feature of wherein the second area is trapezoid in shape, and therefore enable to project the image in the projected area which matches a display surface of the screen.
 
11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnakumar in view of Vinas, Chang and further in view of Short (US 2014/0139717 A1).
Regarding claim 7, Krishnakumar, Vinas and Chang disclose the calibration device of claim 1. 

Short teaches wherein the first light region and the second light region comprise white light (par [0041], projector 16 shines white light into workspace).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Krishnakumar, Vinas and Chang with Short’s feature of wherein the first light region and the second light region comprise white light, and therefore allowing faster shutter speeds and/or smaller apertures to reduce noise in the image.

12.	Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnakumar et al. (US 2016/0316186 A1; hereinafter Krishnakumar) in view of Chang (US 2006/0192925 A1).

Regarding claim 8, Krishnakumar (Figs. 1, 5, 8A, 8B & 16) discloses a computing device for aligning a projection area on a non-patterned touch mat without user intervention, the calibration device ([0065] discloses that “Cartesian and polar coordinates are depicted for the four corners of capacitive mat display 38 with a translation performed by a calibration engine 92 between the coordinate systems”.  Thus, the calibration is performed by engine 92, not by a user) comprising:
(projector 36) to project light (Fig. 8 A & 8B, par [0068] [0069], project light) onto the non-patterned touch mat (mat display 38), wherein the projector is to:
project light (Figs. 8A & 8B) to define a first projection size (projection are 118) onto the touch mat (mat display 38); and 
project light (Fig. 16) (structured light 180) to define a second projection size (projection area within the mat display 38) onto the touch mat; 
a processor (CPU 12) operatively connected to the projector (projector 36), wherein the processor, automatically and without user intervention ([0065], is to:
detect four corners of the first projection size of light (Fig. 8B; (X0,Y0), (X1,Y1), (X2,Y2) and (X3,Y3) corner coordinates of the projection area 118 are detected by the measured desktop edge; [0069]) and the second projection size of light (e.g., Fig. 5 shows coordinates of four corners of the projection size of light display mat 38 x1y1, x2y2, x3y3,x4y4 are detected; see[0065])

Krishnakumar does not teach:
perform a perspective transformation of the second projection size of light using the detected four corners of the first projection size of light and a resolution of the second projection size of light; and
align the four corners of the first projection size of light with the four corners of the second projection size of light.
wherein the resolution of the second light region is different from a resolution of the first light region
(Fig. 4) teaches: 
detect four corners of the first projection size of light (e.g., projected image 22) and the second projection size of light (e.g., projected image 20)  (par [0023] discloses that “computer 18 determines the direct correspondences between the coordinate systems 30, 32 of the projectors 12, 14”. Thus the coordinate systems 30, 32 include four corner coordinates);
perform a perspective transformation of the second projection size of light (e.g., projected image 20) using the detected four corners of the first projection size of light (i.e. the projected image 20 is transformed to the coordinates system 36 where the first image size 22 corresponding coordinates system 32 is mapped before coordinate system 30; see [0023-0024]) and a resolution of the second projection size of light (see [0040 and [0043]).
align the four corners of the first projection size of light with the four corners of the second projection size of light (par [0051], block 76, the computer 18 generates a correspondence mapping of the first projector plane 30 and the second projector plane 32 with respect to the reference coordinate system 36 based at least in part on correspondence between the captured light symbol sequence codes and the first and second sequences of light symbol patterns that are projected by the projectors 12, 14).
wherein the resolution of the second light region (lowest resolution) is different from a resolution of the first light region (finer resolution) (lowest resolution is different from finer resolution) (par [0043]). 


Regarding claim 9, Krishnakumar and Chang disclose the computing device of claim 8. Krishnakumar further teaches wherein the first projection size of light (Figs. 8A & 8B) (projection area 118 projected outside of the border of mat 38) is larger than the second projection size of light (Fig. 16) (the projection area is within the border of mat 38).  Chang (Fig.1) also teaches wherein the first projection size of light (22) is larger than the second projection size of light (20).

Regarding claim 10, Krishnakumar and Chang disclose the computing device of claim 8. Krishnakumar further teaches comprising a camera (camera 46) to capture images of the first projection size of light and the second projection size of light (par [0064]).  Chang (Fig.1) also teaches wherein a camera (16) capture  the first projection size of light (22) and the second projection size of light (20).


Krishnakumar does not teach calibration based on the aligned four corners of the first projection size of light with the corners of the second projection size of light.
Chang teaches calibration based on the aligned four corners of the first projection size of light with the corners of the second projection size of light (see [0023-0024]). 
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Krishnakumar with Chang’s feature of calibrating based the four corners of the first projection size of light with the four corners of the second projection size of light, and therefore to generate seamless composite images.

13.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnakumar in view of Vinas, Chang and further in view of Vice et al. (US 2017/0083157 A1; hereinafter Vice).

Regarding claim 15, Krishnakumar, Vinas and Chang disclose the non-transitory computer readable medium of claim 12. 
However, Krishnakumar, Vinas and Chang do not teach comprising instructions that when executed cause the processor to crop regions outside of the second image.
(Fig. 1, par [0030]) teaches comprising instructions that when executed cause the processor (processor 120) to crop regions outside of the second image (par [0064]).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Krishnakumar, Vinas and Chang with Vice’s feature of comprising instructions that when executed cause the processor to crop regions outside of the second image, and therefore the correction is applied to the image to create a corrected image.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889. The examiner can normally be reached M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NGAN T. PHAM-LU/Examiner, Art Unit 2691                                                                                                                                                                                             

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691